DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 was filed after the mailing date of the application on June 19, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see p. 10, filed June 3, 2021, with respect to the objection to the specification, the rejections of Claims 10-13 and 15, and the objection to Claim 14 have been fully considered and are persuasive.  The objection to the specification, the 35 U.S.C. 103 rejections of Claims 10-13 and 15, and the objection to Claim 14 have been withdrawn. 
As per Claim 10, Applicant argues that there is no disclosure in Rao (US 20050114800A1) that the screensaver is associated with low power state of a processor.  The execution of a media presentation as described in Rao is inconsistent with a low power state of a processor.  Rao does not disclose coordinate information that specifies the display position of the multimedia presentation.  Bain (US006288715B1) does not disclose providing to a display driving circuit, while a processor is in an active state, coordinate information to be stored in an internal memory for the display driving circuit for the display of content while a processor operates in a low-power state.  As per Claim 15, Applicant argues that Bain does not disclose 
In reply, the Examiner agrees.  The rejections of Claims 10-13 and 15, and the objection to Claim 14 have been withdrawn.
Applicant's arguments filed June 3, 2021, with respect to Claims 1-9 have been fully considered but they are not persuasive.  Applicant argues that the intensity adjustments disclosed by Song (US 20170116915A1) are not a suggestion of, among other things, changing a display position of an image at every designated periodicity based on elapsed time information.  Song describes that when the intensity of an edge of pixels to-be-adjusted is reduced, the next edge of pixels to-be adjusted is inward of the prior edge.  This inward progression continues until no edge pixels remain.  Thus, the positions of the pixels of Song’s static display do not move.  Instead, when the intensity of a current outer edge of pixels is reduced, the next outer edge of pixels to-be-adjusted is moved inward, i.e., the positions of the next edge pixels to be adjusted moves inward.  The timer described by Song [0074] is used to determine when to apply the intensity adjustments, not to change the display position of the static image (p. 11).
In reply, the Examiner points out that Song describes “timer to record its accumulated displaying time.  When the accumulated displaying time for a currently-displaying channel exceeds a preset threshold (e.g., 30 minutes), the system may proceed to perform the image processing method for preventing screen burn-ins” [0074].  Song describes “move a static image towards various directions of slight distances.  Thus, the static image may become a dynamic image to prevent screen burn-ins” [0007].  Thus, Song teaches acquire, via the timer, elapsed time information on a time elapsing since display of the image; and control the display panel to .
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Song (US 20170116915A1), and Byun (US 20150033047A1).
12.	As per Claim 1, Tse teaches an electronic device comprising:  a display driving circuit (203) configured to be functionally coupled to a display panel (105) (display controller 203 (display driver), display controller 103 including an output data buffer 121, directs the retrieved display data into the data output buffer 121 for display on the display panel 105, [0027]); and a processor (201) configured to be functionally coupled to the display driving circuit (device processor 201 can communicate control information to the display controller 203, [0026]), wherein the processor is configured to switch a state of the processor to an inactive state (electronic device 200 enters reduced power mode, [0037]), and the display driving circuit is configured to:  while the processor is in the inactive state, control the display panel to display the image; and control the display panel to change a display position of the image at every designated periodicity while the processor is in the inactive state (display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating in the reduced power mode of operation, periodic movement of the predetermined image on the display panel reduces the likelihood of burn-in, [0022], sleep image display processor 211 may be programmed to vary the location of the displayed image on the display panel 105 while the electronic device 200 is operating in reduced power mode, exemplary illustration of displaying a predetermined image at varying locations on the display panel 105 is shown in Fig. 4, predetermined image displayed on the display panel 403 may be a time of day image 405, time of day image 405 may be moved from the upper left hand corner to the lower right hand corner of the display panel 403 over time while the smartphone 401 is in reduced power mode, while three possible positions of the time of day image 405 are illustrated in Fig. 4, the predetermined image may be displayed at multiple other positions on the display panel 105, [0042], Figs. 2 and 4).
However, Tse does not expressly teach the display driving circuit comprising a timer, and acquire, via the timer, elapsed time information on a time elapsing since display of the image; and control the display panel to change the display position of the image at every designated periodicity based on the elapsed time information.  However, Song teaches an electronic device each displayed TV channel may associated with a timer to record its accumulated displaying time, [0074]); and a processor configured to be functionally coupled to the display driving circuit (computing system 100 may include a processor 102, [0038], processor 102 may perform certain image processing techniques to adjust displaying images, for example, computing system 100 may adjust gray levels of certain pixels in an image from the video stream and send to display 106 for presentation, [0042]), wherein the display driving circuit is configured to:  while the display is static, display the image on the display panel and acquire, via the timer, elapsed time information on a time elapsing since display of the image (each displayed TV channel may associated with a timer to record its accumulated displaying time, when the accumulated displaying time for a currently-displaying channel exceeds a preset threshold, the system may proceed to perform the image processing method for preventing screen burn-ins, [0074], image processing apparatus with display screen burn-ins prevention functions, identify a set of to-be-adjusted grayscale edge pixels corresponding to a static display part in a detection area, adjust intensity levels of the to-be-adjusted grayscale edge pixels, [0008]); and control the display panel to change a display position of the image at every loop through the repeating steps based on the elapsed time information (set of grayscale edge pixels corresponding to a static display part in the detection area that need to be adjusted may be identified, [0044], in the process of adjusting intensity levels of the to-be-adjusted grayscale edge pixels, the positions of the to-be-adjusted grayscale edge pixels may move from the peripheral toward the center of the static display part through each loop, [0055], [0074], move a static image towards various directions of slight distances, thus, the static image may become a dynamic image to prevent screen burn-ins, [0007]).  Song describes “timer to record its move a static image towards various directions of slight distances.  Thus, the static image may become a dynamic image to prevent screen burn-ins” [0007].  Thus, Song teaches acquire, via the timer, elapsed time information on a time elapsing since display of the image; and control the display panel to change a display position of the image at every designated periodicity based on the elapsed time information [0074, 0007].  Since Tse teaches changing a display position of the image at every designated periodicity while the processor is in the inactive state [0022, 0042] (Figs. 2 and 4), and the processor is in the inactive state when the processor is not being actively used by the user, and thus the display is static [0002], this teaching from Song can be implemented into the device of Tse so that the display driving circuit comprising a timer, and acquire, via the timer, elapsed time information on a time elapsing since display of the image; and control the display panel to change the display position of the image at every designated periodicity based on the elapsed time information.  
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse so that the display driving circuit comprising a timer, and acquire, via the timer, elapsed time information on a time elapsing since display of the image; and control the display panel to change the display position of the image at every designated periodicity based on elapsed time information because Song suggests that this is needed in order to determine when the accumulated displaying time for displaying an image exceeds a preset threshold, then the system knows when to perform the image processing method for preventing screen burn-ins [0074].
application processor 100 is operated in the normal mode, CPU core 110 determines whether an image signal to be displayed on the display unit 300 is a still image signal, when the image signal to be displayed on the display unit 300 is a still image signal, it is determined that whether the application processor 100 can operate in the second low power mode, [0147], application processor 100 operates in the second low power mode, [0149], application processor 100 may transmit to the display unit 300 an image signal DATA, image signal DATA may include a mode change command indicating whether the image signal DATA to be displayed is a still image signal, [0066], image signal DATA may be transmitted to a display driver, [0067]).
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse and Song so that the processor is configured to switch the state of the processor to the inactive state based on providing, to the display driving circuit, image information on an image because Byun suggests that when it is determined that the image signal to be displayed on the display unit is a still image signal, then the processor is switched to low power mode in order to reduce power consumption [0147, 0149].
13.	As per Claim 2, Tse teaches the display driving circuit is configured to display the image (405) at the first position while the processor is in the inactive state [0042] (Fig. 4 shows that the image 405 is displayed at the first position which is the upper left hand corner).

14.	As per Claim 4, Tse teaches the processor is configured to switch the state of the processor to the inactive state [0037].  Display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating in the reduced power mode of operation.  Periodic movement of the predetermined image on the display panel reduces the likelihood of burn-in [0022].  Sleep image display processor 211 may be programmed to vary the location of the displayed image on the display panel 105 while the electronic device 200 is operating in reduced power mode. Exemplary illustration of displaying a predetermined image at varying locations on the display panel 105 is shown in Fig. 4.  Predetermined image displayed on the display panel 403 may be a time of day image 405.  Time of day image 405 may be moved from the upper left hand corner 
	However, Tse and Song do not teach wherein the processor is configured to switch the state of the processor to the inactive state based on providing, to the display driving circuit, the image information and offset information on the multiple offsets for changing the display position of the image.  However, Byun teaches wherein the processor (100) is configured to switch the state of the processor to the inactive state based on providing, to the display driving circuit, the image information [0147, 0149, 0066, 0067].  Since Tse teaches that when the processor is in the inactive state, the display driving circuit is provided with offset information on multiple offsets for changing the display position of the image [0022, 0042] (Fig. 4), this 
15.	As per Claim 5, Tse teaches the processor is configured to switch the state of the processor to the inactive state [0037].  Display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating in the reduced power mode of operation.  Periodic movement of the predetermined image on the display panel reduces the likelihood of burn-in [0022].  Sleep image display processor 211 may be programmed to vary the location of the displayed image on the display panel 105 while the electronic device 200 is operating in reduced power mode. Exemplary illustration of displaying a predetermined image at varying locations on the display panel 105 is shown in Fig. 4.  Predetermined image displayed on the display panel 403 may be a time of day image 405.  Time of day image 405 may be moved from the upper left hand corner to the lower right hand corner of the display panel 403 over time while the smartphone 401 is in reduced power mode.  While three possible positions of the time of day image 405 are illustrated in Fig. 4, the predetermined image may be displayed at multiple other positions on the display panel 105 [0042] (Fig. 4).  Thus, it would be obvious to one of ordinary skill in the art that in order to change a position for display of the image (405) from the upper left hand corner to the middle after a designated periodicity, then from the middle to the lower right hand corner after another designated periodicity, the display driving circuit identifies the position for display of the .
16.	Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Song (US 20170116915A1), and Byun (US 20150033047A1) in view of Bain (US006288715B1).
17.	As per Claim 3, Tse, Song, and Byun are relied upon for the teachings as discussed above relative to Claim 1.
	However, Tse and Song do not teach wherein the processor is configured to switch the state of the processor to the inactive state based on providing, to the display driving circuit, the image information.  However, Byun teaches wherein the processor (100) is configured to switch the state of the processor to the inactive state based on providing, to the display driving circuit, the image information [0147, 0149, 0066, 0067].  This would be obvious for the reasons given in the rejection for Claim 1.
customization options may include setting the period of inactivity before the screensaver program activates, dialogue box which may appear on a computer display when the screensaver program is activated, after a predetermined amount of inactivity with regards to operations of the computer, the dialogue box will appear and according to the options entered by the computer user it may periodically move about the screen in order to avoid burn-in in a particular area of the display screen, col. 4, lines 14-16, 22-29), and providing the display driving circuit with information representing the designated periodicity (display graphic is programmed to move about the display screen at predetermined intervals, col. 7, lines 1-3).  Thus, the processor is configured to activate the screensaver program based on providing the display driving circuit with programming used to change the display position of the image.  It would be obvious to one of ordinary skill in the art that the display driving circuit is provided with information on multiple offsets in order to change the display position of the image.  Bain teaches the display driving circuit is configured to change the display position of the image at every designated periodicity while the processor is in the inactive state (col. 4, lines 14-16, 22-29; col. 7, lines 1-3), and thus it would be obvious to one of ordinary skill in the art that if a designated period of time passes and the process is still in the inactive state, then it changes the display position of the 
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse, Song, and Byun so that the processor is configured to switch the state of the processor to the inactive state based on providing, to the display driving circuit, information on multiple offsets used to change the display position of the image; and the display driving circuit is configured to change the display position of the image at every designated periodicity by using the multiple offsets based on the information on the time while the processor is in the inactive state because Bain suggests that this is needed so that the display driving circuit knows when to move the image (col. 7, lines 1-3).
18.	As per Claim 8, Tse teaches wherein the processor is further configured to:  receive a signal representing detection of an input for changing a mode of the display panel from a first mode to a second mode; switch the state of the processor from the inactive state to an active state (display controller has received control information from the device processor 201, where the control information supplied by the device processor 201 is a single bit, receipt of a one bit may indicate the electronic device 200 is in a reduced power mode, whereas, receipt of a different bit may indicate the electronic device 200 is in full power mode, [0036]); and while the processor is in the active state, control the display driving circuit to display on the display panel another display controller receive display data for one or more images when the electronic device is operating in the full power mode of operation, [0015], [0022]).
	However, Tse, Song, and Byun do not expressly teach receiving the signal representing detection of the input for changing the mode while the processor is in the inactive state; switching the state of the processor based on receiving of the signal.  However, Bain teaches wherein the processor is configured to activate the screensaver program based on the computer being inactive for a period of time (col. 4, lines 14-16, 22-29), receive a signal representing detection of an input for changing a mode of the display panel from a first mode to a second mode while the screensaver is activated; switching from the screensaver being activated to the screensaver being deactivated and switching the state of the processor to the normal state based on reception of the signal; and while the screensaver is deactivated, control the display driving circuit so as to display another image distinct from the image on the display panel (dialogue box may be displayed for typing in a password such that the computer user may deactivate the screensaver and resume normal functions for the computer, hot key may be assigned on the keyboard for selective deactivation of the screensaver function, col. 1, line 66-col. 2, line 4).
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse, Song, and Byun to include receiving the signal representing detection of the input for changing the mode while the processor is in the inactive state; switching the state of the processor based on receiving of the signal because Bain suggests that this way, when the user desires to use the device, the user can easily switch the state of the processor to an active state (col. 1, line 66-col. 2, line 4).
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Song (US 20170116915A1), and Byun (US 20150033047A1) in view of Koizumi (US 20070001993A1).
	Tse, Song, and Byun are relied upon for the teachings as discussed above relative to Claim 1.  Tse teaches the processor is configured to switch the state of the processor to the inactive state [0037].  Display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating in the reduced power mode of operation.  Periodic movement of the predetermined image on the display panel reduces the likelihood of burn-in [0022].  Sleep image display processor 211 may be programmed to vary the location of the displayed image on the display panel 105 while the electronic device 200 is operating in reduced power mode. Exemplary illustration of displaying a predetermined image at varying locations on the display panel 105 is shown in Fig. 4.  Predetermined image displayed on the display panel 403 may be a time of day image 405.  Time of day image 405 may be moved from the upper left hand corner to the lower right hand corner of the display panel 403 over time while the smartphone 401 is in reduced power mode.  While three possible positions of the time of day image 405 are illustrated in Fig. 4, the predetermined image may be displayed at multiple other positions on the display panel 105 [0042] (Fig. 4).  Thus, it would be obvious to one of ordinary skill in the art that in order for the image (405) to be moved from the first position at upper left hand corner to the middle as shown in Fig. 4, the display driving circuit is provided with the image information, position information on the first position for display of the image, and moving information for moving the image from the first position.  Since while the processor is in the inactive state, the display position of the image is 
	However, Tse and Song do not teach wherein the processor is configured to switch the state of the processor to the inactive state based on providing, to the display driving circuit, the image information, position information on the first position for display of the image, and moving information for moving the image from the first position.  However, Byun teaches 
However, Tse, Song, and Byun do not expressly teach the processor is further configured to switch the state of the processor to the active state after a designated time passes from a time point of switching of the state of the processor to the inactive state.  However, Koizumi teaches the processor is further configured to switch the state of the processor to the active state after a designated time passes from a time point of switching of the state of the processor to the inactive state (after the low power consumption mode has been applied continuously for a predetermined time period, it is possible to switch back to normal display mode, [0064]).
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse, Song, and Byun so that the processor is further configured to switch the state of the processor to the active state after a designated time passes from a time point of switching of the state of the processor to the inactive state because Koizumi suggests that when the temperature of the power module too high, the processor is switched to .
Allowable Subject Matter
20.	Claims 10-15 are allowed.
21.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
22.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 10-15 are allowed for the reasons discussed in Applicant’s Remarks dated June 3, 2021 and also discussed above in the Response to Arguments section.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JH
/JONI HSU/Primary Examiner, Art Unit 2611